       Case: 1:19-cv-02995-JG Doc #: 1-3 Filed: 12/30/19 1 of 3. PageID #: 54




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


BRENDA PARRISH, INDIVIDUALLY ETC.,                            Case No. ____________

                       Plaintiff,

       v.

MEDTRONIC USA, INC. ET AL.,

                       Defendants.


      DEMAND FOR JURY TRIAL BY DEFENDANTS MEDTRONIC USA, INC.,
         MEDTRONIC, INC., AND HEARTWARE INTERNATIONAL INC.

       Pursuant to Federal Rule of Civil Procedure 38, Defendants Medtronic USA, Inc.

(“Medtronic USA”), Medtronic, Inc. (“Medtronic”), and HeartWare International Inc.

(“HeartWare”) [collectively, “Defendants”], by and through their undersigned counsel, hereby

demand a trial of all issues by a panel of competent and impartial jurors.

Dated: December 30, 2019
                                                  ULMER & BERNE LLP



                                                  /s/ Paul Cosgrove
                                                  Paul J. Cosgrove (0073160)
                                                  600 Vine Street, Suite 2800
                                                  Cincinnati, Ohio 45202-2409
                                                  (513) 698-5000 (telephone)
                                                  (513) 698-5001 (facsimile)
                                                  pcosgrove@ulmer.com
Case: 1:19-cv-02995-JG Doc #: 1-3 Filed: 12/30/19 2 of 3. PageID #: 55




                                      Georgia Hatzis (0092964)
                                      ULMER & BERNE LLP
                                      1660 W. 2nd Street, Suite 1100
                                      Cleveland, OH 44113
                                      (216) 583-7000 (telephone)
                                      (216) 583-7001 (facsimile)
                                      ghatzis@ulmer.com

                                      Daniel I.A. Smulian (pro hac vice to be filed)
                                      GREENBERG TRAURIG, LLP
                                      The MetLife Building
                                      200 Park Avenue, 39th Floor
                                      New York, New York 10166
                                      (212) 801-2271 (telephone)
                                      SmulianD@gtlaw.com

                                      Marcella C. Ducca (0084104)
                                      GREENBERG TRAURIG, LLP
                                      Terminus 200
                                      3333 Piedmont Road N.E., Suite 2500
                                      Atlanta, Georgia 30305
                                      (678) 553-7375 (telephone)
                                      DuccaM@gtlaw.com

                                      Attorneys for Defendants Medtronic USA,
                                      Inc., Medtronic, Inc., and HeartWare
                                      International Inc.




                                  2
       Case: 1:19-cv-02995-JG Doc #: 1-3 Filed: 12/30/19 3 of 3. PageID #: 56




                                CERTIFICATE OF SERVICE
        I, Paul J. Cosgrove, an attorney admitted to practice law in the State of Ohio, and a member

of good standing of the bar of this Court, hereby certify that on this 30th day of December, 2019:

       1.      I caused true and correct copies of the foregoing to be filed with the Court using

the CM/ECF system;

       2.      I further caused true and correct copies of the foregoing to be served via First Class

U.S. Mail, with adequate postage prepaid, and via electronic mail to the physical and electronic

mail address set forth below:

                                   Paul G. Perantinides
                                   Matthew A. Mooney
                            PERANTINIDES & NOLAN CO., L.P.A.
                                   300 Courtyard Square
                                  80 South Summit Street
                                 Akron, Ohio 44308-1736
                                  paul@perantinides.com
                                mmooney@perantinides.com




                                                     /s/ Paul J. Cosgrove
                                                     Paul. J. Cosgrove (0073160)
                                                     ULMER & BERNE LLP
                                                     600 Vine Street, Suite 2800
                                                     Cincinnati, Ohio 45202-2409
                                                     (513) 698-5000 (telephone)
                                                     pcosgrove@ulmer.com

                                                     One of the Attorneys for Defendants
                                                     Medtronic USA, Inc., Medtronic, Inc., and
                                                     HeartWare International Inc.




                                                 3
